ICJ_108_UseOfForce_SCG_DEU_1999-06-02_ORD_01_NA_01_FR.txt. 435

DÉCLARATION DE M. WEERAMANTRY, VICE-PRESIDENT
[Traduction]

Je fais cette déclaration en tenant compte du drame humain et des souf-
frances intenses que le présent conflit cause dans toute la Yougoslavie.

La Cour fait observer que sa décision ne préjuge en rien la question de
sa compétence pour connaître du fond de l’affaire en vertu de l’article IX
de la convention sur le génocide ni aucune question relative à la receva-
bilité de la requête ou au fond lui-même et qu’elle laisse intact le droit des
Parties de faire valoir leurs moyens sur ces questions.

La Cour est donc saisie de l’affaire et continue de l'être jusqu’au mo-
ment où l'affaire sera en état. L'affaire n’est pas de celles que le manque
évident de compétence permet d’écarter in limine, comme il en est pour
les requêtes déposées contre les Etats-Unis et contre l'Espagne. C'est
ce que la Cour admet expressément au paragraphe 2 du dispositif de
son ordonnance, quand elle décide de réserver la suite de la procédure.

Indépendamment de la question de Vindication de mesures conserva-
toires, je considère par conséquent que la Cour devrait lancer un appel
aux deux Parties et leur rappeler qu’elles sont tenues d’agir conformé-
ment aux obligations qui leur incombent en vertu de la Charte des
Nations Unies et des autres règles du droit international, y compris le
droit humanitaire, et de s’abstenir de toute action propre à aggraver ou
étendre le conflit.

C’est là à mon avis la voie à suivre jusqu’au moment où sera examiné
au fond un différend qui se traduit par l'emploi de la force, des pertes en
vies humaines et des souffrances considérables.

Ce qui me conforte dans l’idée que c'est là la voie à suivre, ce sont les
observations que la Cour formule pour dire que le drame humain et les
pertes en vies humaines provoquées par le conflit la préoccupent profon-
dément ainsi que l’allusion qu'elle fait aux responsabilités qui lui incom-
bent dans le maintien de la paix et de la sécurité en vertu de la Charte et
de son Statut.

Cet appel, à mon sens, s’inscrirait parfaitement dans le cadre des tâches
et des responsabilités incombant à la Cour en vertu de la Charte des
Nations Unies et de son Statut et relèverait également de sa compétence
propre. comme je l'ai exposé plus en détail dans l'opinion dissidente que
j'ai jointe à la décision dans l'affaire Yougoslavie c. Belgique.

Je pense aussi que cet appel serait plus utile qu’une simple allusion à
ces questions dans le texte de l’ordonnance.

{Signé} Christopher G. WEERAMANTRY.
